Case: 18-40304      Document: 00514677703         Page: 1    Date Filed: 10/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 18-40304
                                                                                    Fifth Circuit

                                                                                  FILED
                                 Conference Calendar                        October 11, 2018
                                                                             Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JEFFREY LAYNE PARKER,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 5:17-CR-494-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Jeffrey Parker has



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40304    Document: 00514677703       Page: 2   Date Filed: 10/11/2018


                                   No. 18-40304

moved for leave to withdraw and has filed a brief per Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Parker has not filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                        2